DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 1/17/2020, wherein:
Claims 1-4 and 6-23 are currently pending;
Claims 1, 6, and 21-23 have been amended; and
Claim 5 has been cancelled. 
NOTE: Claim 13 does not contain a status identifier in the preliminary amendment and will therefore be treated as “(Original)” since there does not appear to be any amendment thereto. 
Drawings
Figures 4A, 4B, 5, 8A, 8B, and 8C are black and white photographs. The Office will accept photographs in utility and design patent applications if photographs are the only practicable medium for illustrating the claimed invention. However, the subject matter in these photographs admits of illustration by a drawing so the Examiner is requiring drawings in place of the photographs. See 37 C.F.R. 1.84(b). 
Figures 1, 2, 6A, and 6B appear to be colored CAD renderings as they appear as greyscale images in the filing and are not black and white line drawings. Legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because:
Figures 4A, 4B, 5, 6A, 8A, 8B, and 8C contain no labelling such that it is unclear what is being shown. 
Figures 4A, 4B, 6A, 6B, 8A, 8B, and 8C are incorrectly listed as a single Figure (e.g. 4, 6, and 8) having letters near the different views. Each of Figures 4, 6, and 8 should be amended such that Fig. 4 is Fig. 4A and Fig. 4B; Fig. 6 is Fig. 6A, and Fig. 6B; and Fig. 8 is Fig. 8A, Fig. 8B, and Fig. 8C. The specification should also be amended to reflect these changes. 
Fig. 7 contain numbers which appear to illustrate dimensions of particular portions of the apparatus. The size of the numbers and subsequent quality of the reproduction render them essentially unreadable. 
Fig. 7 contains reference characters 208, 209, 210, and 211 illustrating pollen sensors, sensors, and solar cell arrays, respectively. However, due to the business of the Figure, it is unclear where each reference character is on the structure depicted. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 2 and 4 show(s) modified forms of construction in the same view.  Figure 2 should be separated into Figures 2A-2C as outlined above with respect to Figs. 4, 6, and 8. Figure 4A should also be separated such that present Fig. 4 should be converted to Figs. 4A-4C. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113 and 116 in Figs. 2 and 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the batteries, rechargeable batteries, wireless internet receiver and transmitters, internal and/or external video cameras, internal and/or external light sources, electric eye counter mechanisms, sonic emitting devices, fragrance emitting devices, and combinations thereof in claim 14; the method of claim 22 (e.g. a flow chart); the cryptocurrency of claim 23 (e.g. an algorithm or flow chart) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the LBF fitted with batteries or rechargeable batteries, solar panels, wireless internet receiver/transmitters, internal and external video cameras, internal and external light sources (LEDs), a counter mechanism on the entry portal, sonic emitting devices for attracting bees or deterring pets, or fragrance emitting devices for attracting bees or deterring pests (Page 8, lines 3-7); and how the LBF may be hung from trees or mounted on posts (Page 10, line 24) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The phrase “Described herein is a bee feeding apparatus” in line 1 of the Abstract should be replaced with “A bee feeding apparatus.” 
The disclosure is objected to because of the following informalities: 
On page 6, line 6, the phrase “can also comprises” should be replaced with “can also comprise.” 
On page 6, line 23, the quality of the filing reproduces “Teflon” as “Tetlon” in the OCR. On line 24, the registered trademark symbol for Mylar is also not reproducible and converted to a “*” by the OCR. See PG Publication US 2020/0068857 A1 paragraph [0022]. Applicant should resubmit page 6 in higher quality. 
Page 6, line 18 recites “The receptacle (110) can be treaded (111)” instead of “The receptacle (110) can be threaded (111).” 
Page 7, line 5 recites “such as Mason jar” instead of “such as a Mason jar.” 
On page 9, lines 21-22, the phrase “Therefore a pound of almonds (454 grams) > 378 almonds” should be replaced with “Therefore a pound of almonds, which is equal to approximately 454 grams, comprises approximately 378 almonds.” 
On page 9, line 23-page 10, line 5, there appears to be a significant figure issue resulting in an incorrect calculation. Applicant recites that a pound of almonds to a grower is approximately $1.00. Dividing $1 by 378 almonds which approximate a pound of almonds or 0.26 cents, however, Applicant recites the phrase “$0.26 cents” which is unclear as two units are used (e.g. cents and dollars). This error is transferred throughout the calculations resulting in a calculation of $500,000 based upon a reduced value of $0.10/almond instead of the appropriate $5,000 yield based upon the correct value of $0.001/almond or 0.1 cents/almond. 
Appropriate correction is required.
Claim Objections
Claims 4, 11, 18, and 21 objected to because of the following informalities:  
Claim 4 recites “a bottom, sidewalls” in line 2 instead of “a bottom, and sidewalls.”
Claim 11 recites “and orifice” in line 2 instead of “and an orifice.” 
Claim 18 appears to require a “:” after “the bee feeding medium” in line 1 and a “;” after “transmission to plants” in line 3 and “anthropogenic substances” in lines 5-6. 
Appropriate correction is required.
Claim 21 recites “a bottom, sidewalls” in line 5 instead of “a bottom, and sidewalls.”
Claims(s) 11, 14, 16, 18, 19, and 20 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing mechanisms for affixing the cover member onto the base unit” in claim 10. It is noted that “mechanism” has been found to invoke 35 USC 112(f). See Williamson v. Citrix (Fed. Cir. 2015). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the From a review of the disclosure, it appears as though the securing mechanism page 6, line 25 recites that the securing mechanisms may be “snap locks, dovetails, hinges, or the like.” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “means for securing a feeding medium vessel in fluid communication with the interior of the feeding vessel to the feeding medium dispensary within the base unit” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “securing a feeding medium vessel in fluid communication with the interior of the feeding vessel to the feeding medium dispensary within the base unit” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 12 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
threads located on the mouth of the cover member or a push lock (page 7, lines 1-3).   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 22 and 23 each recite a cryptocurrency based on bee visits to the labyrinthine bee feeder (LBF) of claim 1. From a review of the originally filed disclosure, Applicant outlines a monetary estimate for the price of an almond nut to an almond grower (e.g. $0.001-0.0026) and an approximate number of additional almond nuts that will be produced over the lifetime of a single bee treated with an antiviral and immune enhancing feed solution from visiting a LBF (e.g. 5000 almonds). Applicant then outlines that the bee visits to a LBF can be monitored and recorded such that a Fungo cryptocurrency based upon the number of visits can be credited. It is also stated that the quantity or type of pollen detected upon a visit to an LBF may also be utilized in the basis of the cryptocurrency. However, Applicant has not outlined how one would calculate the value of a Fungo with respect to the number of visits (e.g. 1 visit increases almond yield by approximately 5000 almonds, multiplied by the grower benefit per almond of $0.001-0.0026, such that 1 Fungo is equal to approximately $5-13), quantity of pollen (e.g. how is it measured?, how is it calibrated to the number of bee visits?, etc.), and/or the type of pollen (e.g. how is the type of pollen given value?, how is the type of pollen measured/determined?, etc.). Furthermore, there is no explanation as to how a pollen sensor or other type of sensor disclosed is capable of determining the pollen type. 

Examiner is presently left with a multitude of questions on how the cryptocurrency would work based upon the limited disclosure as compared to those known in the art (e.g. Bitcoin, Ethereum, Stellar, Ripple, Monero, Chainlink, etc.). For example, how are Fungos minted/generated and issued? How are Fungos distributed across a network (i.e. sent and received)? How many Fungos can exist at one time? If a Fungo is assumed to be proportional to the increased value to a grower (i.e. approx. $5-13) as described in the disclosure, does the grower pay the $5-13 into a pool which is then distributed to feeder operators? Is the grower and feeder operator operation provided by a smart contract? Does the smart contract require an oracle? How often and how many times does a grower pay into the pool (e.g. every time the feeder is refilled, every time the sensors detect 1000 bee visits, every predicted lifecycle of a worker bee)? Why would a grower pay into the pool if they receive the benefit regardless? If a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “labyrinthine passage(s) comprising at least one about 10 degree to about 90 degree bend.” Merriam-Webster Dictionary defines “labyrinthine” as “of, relating to, or resembling a labyrinth: intricate, involve” and defines “labyrinth” as “1a: a place constructed of or full of intricate passageways and blind alleys; 1b: a maze (as in a garden) formed by paths separated by high hedges; 2: something extremely complex or tortuous in structure, arrangement, or character.” From a review of the originally filed disclosure, Applicant has not provided a 
Claim 1 recites “one or more labyrinthine passages” in line 4. In lines 6-7, “labyrinthine passages” is recited. There is a disagreement in the number of passages between lines 4 and 6-7. Lines 6-7 should therefore be amended to recite “the one or more labyrinthine passages.” 
Claim 1 recites “a base unit comprising a receptacle defining an interior,” “one or more labyrinthine passages comprising at least one … bend leading from the receptacle interior to an exterior aperture” and “a cover member positioned over the open top [of the base unit], that covers the receptacle and labyrinthine passages.” First, it is unclear where the exterior aperture is located with respect to the other elements of the apparatus. From a review of the disclosure, the passages are located within the base unit and the aperture is located in the sidewall of the base unit, however, as presently recited, there is no structure from which the aperture is formed and 
The preamble of claim 1 recites “a bee feeding apparatus” but the body of the claim recites no apparent structure to provide the functionality of the apparatus being used to feed bees. Claim 1 is therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a fee feeding structure. 
Claims 2-4, 6-20, 22, and 23 each draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome said indefiniteness. 
Claim 3 recites “the feeding medium dispensary within the base unit.” There is insufficient antecedent basis for this limitation in the claim. Claim 3 appears as though it should draw dependency from claim 2, which is the first to recite “one or more feeding medium dispensaries.” If the change in dependency is made, there will be a disagreement in the number of dispensaries recited in claim 2 and the single dispensary in claim 3. 
Claim 6 recites “the labyrinthine passage.” Claim 1, from which claim 6 draws dependency, recites “one or more labyrinthine passages.” In the instance that there are two or more passages in claim 1, it is unclear which passage is being referred to in claim 6. 
Claims 7-9 contain the same issue as claim 6 outlined above. 
Claim 11 recites the limitation “the feeding station base” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It appears as though “the feeding station base” should instead read as “the base unit.”
Claim 12 recites “the feeding medium dispensary within the base unit.” There is insufficient antecedent basis for this limitation in the claim. Claims 11 and 12 appear as though they should draw dependency from claim 2, which is the first to recite “one or more feeding medium dispensaries.” If the change in dependency is made, there will be a disagreement in the number of dispensaries recited in claim 2 and the single dispensary in claim 12. 
Claim 12 recites “the cover member receptacle comprises a means for securing a feeding medium vessel in fluid communication with the interior of the feeding vessel to the feeding medium dispensary.” The italicized portion of this claim is unclear. It appears as though the limitation should instead read “the cover member receptacle comprises a means for securing a feeding medium vessel, wherein the interior of the feeding medium vessel is in fluid communication with the at least one feeding medium dispensary within the base unit.” 
Claim 15 recites “the feeding medium vessel.” Claim 3, from which claim 15 draws dependency, recites one or more feeding vessels such that it is unclear which vessel is being referred to in the instance there are two or more present in claim 3. 
Claim 18 recites that the bee feeding medium provides multiple benefits. The functional recitations of the medium in claim 18 have not been given patentable weight because they are narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified function, as set for in 35 USC 112(f), and must be supported by recitation in the claim of sufficient structure to warrant the presence of the In re Fuller, 1929 C.D. 172; 388 O.G. 279. Without recitation of the particular ingredients/components of the medium, it is completely unclear how the benefits are provided by the same. 
Claim 19 recites “an effective amount of one or more preservatives.” The term "effective" in claim 19 is a relative term which renders the claim indefinite.  The term "effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 21 contains the same indefiniteness outlined above with respect to claim 1 including “labyrinthine” being a relative term, the structural relationship of the exterior aperture, and the number of passages. Claim 21 also recites “one or more feeding medium dispensaries” in line 8 and then “the feeding medium dispensary” in line 13. Also, in line 11, one or more feeding medium vessels” are recited and in lines 12-13, “the feeding medium vessel” is recited. As outlined above, there is a disagreement in number between these recitations which generates indefiniteness. 
Claim 21 recites “feeding medium contained within the feeding medium vessel.” It appears as though it is the Applicant’s intention that the feeding medium is not being positively claimed because the fluid medium fluid communication is recited as being “permitted” by the interface between the vessel(s) and the cover member, however, as previous claim 12 is phrased so that the interior of the vessel is in communication and previous claim 15 recites a medium is contained in the vessel, Applicant should confirm on the record and consider rephrasing if a positive recitation of the medium is intended as there is some ambiguity resulting in indefiniteness.
Claim 21 recites passage(s) comprising at least one 90 degree bend leading from the receptacle interior to an exterior aperture comprising a bottom, sidewalls having lower ends in engagement with the bottom. First, as presently phrased, it is unclear if the aperture or the passage(s) is/are the element(s) comprising the bottom and sidewalls. Second, it is unclear if “the bottom” in line 6 refers to the sidewalls engaging “a bottom” of the passage(s)/aperture in line 5 or “a bottom” of the base unit in line 2 (Claim 4 recites that the bottom is with respect to the base unit). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2,193,741 to Roberts, Jr. as evidenced by US 1,607,659 to Will. 
Re: Claim 1. As best understood due to indefiniteness, Roberts, Jr. teaches a bee feeding apparatus (See Title, Col. 1, lines 1-2, Figures 1-4) comprising: 

one or more labyrinthine passages (17, 18, 19) comprising at least one about 10 degree to about 90 degree bend (approximately 90 degree bends at each end of 90) leading from the receptacle interior to an exterior aperture (pipe 17 has threaded end 23 with aperture); and 
a cover member positioned over the open top, that covers the receptacle and labyrinthine passages (col. 1, lines 44-53; adapted to support a cover, hive is of conventional construction; a conventional cover would cover both the interior, 12, and the passages, 17-19 that are within the interior). Applicant’s attention is drawn to Will which teaches a conventional hive design in Figure 1 comprising 1, 2, and 3 and shows a feeding design similar to Roberts, Jr. at reference character 4. When a cover similar to 3 in Will is placed over the feeder of Roberts, Jr., a similar arrangement would be provided except that the feeding medium vessel of Roberts, Jr. extends outside the bounds of the hive. 
Re: Claim 2. As best understood due to indefiniteness, Roberts, Jr. teaches the apparatus of claim 1 as outlined above, further comprising one or more feeding medium dispensaries (13, troughs; 15, v-shaped channels; 20, absorbent material - see col. 1, line 54- col. 2, line 45) affixed within the receptacle interior (12).  
Re: Claim 3. As best understood due to indefiniteness, Roberts, Jr. teaches the apparatus of claim 1 as outlined above, further comprising one or more feeding medium vessels (25, container with supply of liquid feed) that interfaces with the cover member (the cover member, not shown in Roberts, Jr. is physically coupled with all the other elements of the hive at least 
Re: Claim 4. As best understood due to indefiniteness, Roberts, Jr. teaches the apparatus of claim 1 as outlined above, wherein the one or more labyrinthine passages comprises a bottom and sidewalls having lower ends in engagement with the bottom of the base unit (the pipes 17-19 have bottoms and sidewalls and are interconnected with the base unit and hence the base units bottom at least through a plurality of intermediate elements). 
Re: Claims 6-9. As best understood due to indefiniteness, Roberts, Jr. teaches the apparatus of claim 1 as outlined above, wherein the passage(s) comprise approximately five 90 degree bends (each end of 19 has a 90 degree bend for a total of 4; 18 is a T-section which provides a fifth 90 degree bend). 
Re: Claim 15. As best understood due to indefiniteness, Roberts, Jr. teaches the apparatus of claim 1 as outlined above. In col. 2, lines  32-34 recite that the vessel(s) contain a bee feeding medium (liquid feed supply). 
Re: Claim 21. As best understood due to indefiniteness, Roberts, Jr. teaches the limitations of claims 1, 2, 3, 4, 7, and 15 as outlined above. Each of the limitations of the aforementioned claims is present in claim 21 and is rejected for the same rationale outlined above since the particular combination does not affect the previous rejection rationales. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,193,741 to Roberts, Jr. as evidenced by US 1,607,659 to Will.
Re: Claim 10. As best understood due to indefiniteness, Roberts, Jr. teaches the apparatus of claim 1 as outlined above. However, it is not expressly disclosed that the cover member comprises one or more securing mechanisms for affixing the cover member onto the base unit. 
Examiner gives Official Notice that the use of bands, straps, and the like to secure all elements of a bee hive together (e.g. cover, base, intermediate sections) are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did 
Re: Claim 13. As best understood due to indefiniteness, Roberts, Jr. teaches the apparatus of claim 1 as outlined above but does not expressly disclose that the base unit comprises one or more one-way exit apertures. 
Examiner gives Official Notice that bee hives and individual structures forming a stackable bee hive comprising one-way exit apertures are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to 
Re: Claim 14. As best understood due to indefiniteness, Roberts, Jr. teaches the apparatus of claim 1 as outlined above, but does not expressly disclose that the base unit or cover member further comprises batteries, rechargeable batteries, solar panels, wireless internet receiver and transmitters, internal and/or external video cameras, internal and/or external light sources, electric eye counter mechanisms, pollen sensors, sonic emitting devices, fragrance emitting devices, or a combination thereof. 
Examiner gives Official Notice that at least internal and/or external video cameras coupled to batteries, rechargeable batteries, and/or solar panels, and having light sources are well-known in the art of beekeeping. It is well-known to monitor a hive remotely to observe bee behavior in order to observe them in-situ without having to disturb a hive to see the bees. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have provided a camera inside and/or outside the hive and in combination with the aforementioned power sources and/or visible and/or IR light sources to be able to monitor a hive 
Re: Claim 16. As best understood due to indefiniteness, Roberts, Jr. anticipates the limitations of claim 15 as outlined above. However, it is not expressly disclosed that the medium comprises water, honey, sugar, high fructose corn syrup, bee candy, nectar, pollen, pollen patties, grease patties, bee bread, propolis, bees wax, protein supplements, or combinations thereof. 
Examiner gives Official Notice that water, honey, sugar, high fructose corn syrup, bee candy, nectar, pollen, pollen patties, grease patties, bee bread, propolis, bees wax, protein supplements, or combinations thereof are all well-known bee feeding mediums in the art of bee keeping. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ any of the well-known bee feeding mediums based upon the desired and known effects of each in the art, the type of bees being fed, the time of year, weather conditions, and/or honey production requirements. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,193,741 to Roberts, Jr. as evidenced by US 1,607,659 to Will, in view of US 2009/0068926 to Venglar. 
As best understood due to indefiniteness, Roberts, Jr. teaches the apparatus of claim 1 as outlined above, but does not expressly disclose that the cover member comprises a receptacle and an orifice leading from the exterior of the cover member into the feeding station base. 
Venglar teaches a system to be placed onto the top of a bee hive in place of the cover member (See Abstract , Fig. 1-4). As seen in Figure 3, the cover member comprises a receptacle (42) and an orifice leading from the exterior of the cover into the feeding station base (aperture where 36 is inserted). 
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to substitute the cover member as taught by Venglar in place of the generic cover member taught by Roberts, Jr. in view of Will, when attempting to safely remove bees from the hive as taught by Venglar (See Abstract, paragraphs [0006]-[0008]). 
Claims 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,193,741 to Roberts, Jr. as evidenced by US 1,607,659 to Will, in view of 9,474,776 B2 to Stamets. 
Re: Claims 16-20. As best understood due to indefiniteness, Roberts, Jr. anticipates the limitations of claim 15 as outlined above. However, it is not expressly disclosed that the bee feeding medium comprises one or more mushroom mycelium extracts, that the medium provides 
Stamets teaches a bee feeding medium which contains 1% or less by volume in an aqueous ethanolic (i.e. an effective amount of preservative as defined by the present application) extract of the extract of the mushroom mycelium is selected from the group consisting of Inonotus obliquus, Ganoderma resinaceum, Fomitopsis pinicola, Fomes fomentarius, Schizophyllum commune, Trametes versicolor, Fomitopsis officinalis, Ganoderma applanatum, Ganoderma lucidum and combinations thereof (Claims 17, 19, and 20 of present application- See Claims 1 and 3 of Stamets), one or more of  water, sugars, sugar syrup, high fructose corn syrup water, bee candy, nectar, pollen, pollen patties, grease patties, propolis, bees wax, bee sprays, bee feed, protein supplements and combinations thereof (Claims 16 and 19 of present application- See Claim 2 of Stamets), wherein the medium benefits the bees in a myriad of ways (Claim 18 of present application- See entirety of the disclosure of Stamets). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to utilize the particular mushroom mycelium extract as taught by Stamets as the bee feeding medium in combination with the feeder of Roberts, Jr. in order to provide the bees with . 
Allowable Subject Matter
After review of this office action and addressing of the issues outlined above, Applicant is invited to contact the Examiner to schedule an interview regarding potentially allowable subject matter in the present application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Especially note US 821,246 to Kegerreis. Figs. 1-3 teach at least claim 1. 
Especially note US 1,607,659 to Will. Figs. 1-6 teach at least claim 1. 
Especially note US 3,260,236 to Jones. Fig. 1 teaches at least claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael A. Fabula/Examiner, Art Unit 3647      

/MARC BURGESS/Primary Examiner, Art Unit 3642